DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement of preliminary amendment dated 02/27/2019 changing claims and specification.  
Domestic Benefit
	Present application 16/328,771 filed 02/27/2019 is a national stage entry of PCT/JP2017/019610 with international filing date of 05/25/2017. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 2016-186148 filed in Japan on 09/23/2016) have been received 02/27/2019 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Three Information Disclosure Statements
The three information disclosure statements submitted on 02/27/2019, 07/03/2019 and 06/24/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- SUBSTRATE PROCESSING DEVICE INCLUDING HEATER BETWEEN SUBSTRATE AND SPIN BASE--.
Claim Objections
Claims 1 and 10 are objected to because of the following minor typographical informalities: Claim 1 uses abbreviation IH without first listing the meaning of IH (i.e., induction heating). Claim 10 also uses the abbreviation IH.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0295866 A1 to Yoshida et al. (“Yoshida”).
	Regarding independent claim 1, Yoshida teaches a substrate processing apparatus (see title and paragraph 0030 and Figure 1) comprising:
a plurality of chuck members 22 (“peripheral pins”; Figure 1; ¶. 0025) that grip a substrate W (“wafer”; Figure 1; ¶. 0025) horizontally by horizontally clamping (i.e., see 
a spin motor 20 (“drive motor”; Figure 1; ¶. 0021) that generates motive power to rotate (i.e., as per paragraph 0021: number 20 supplies power to the rotary shaft 18 that rotates the wafer) the substrate W about a vertical rotation axis (i.e., see Figure 1: arrow around number 18) passing through a center portion of the substrate W gripped by the plurality of chuck members 22;
a spin base 12 (“rotary table”; Figure 1; ¶. 0021) that is arranged under the substrate W gripped by the plurality of chuck members 22 and transmits the motive power (i.e., 12 rotates because of 18 and 20) of the spin motor 20 to the plurality of chuck members 22;
a processing fluid supply unit (i.e., as per paragraph 0030 there is at least one embodiment that has a fluid supply unit for providing a fluid HF to etch the wafer) that supplies at least one of an upper surface and a lower surface of the substrate (i.e., there is etching of the upper or lower surface of wafer using HF) with a processing fluid HF with which the substrate W gripped by the plurality of chuck members 22 is processed; and
an IH heating mechanism (i.e., as explained, infra) that includes a heat generating member 14 (“heating means”; Figure 1; ¶. 0021) arranged between the substrate W gripped by the plurality of chuck members 22 and the spin base 12, a heating coil 76 (“secondary coil”; Figures 1-4; paragraph 0028 states, “A rotation control motor is connected to the rotary table-side secondary coil 76 via electric wires 80 so that electric power is supplied to the heating means 14 by electromagnetic induction via the secondary coil 76.”) arranged under the spin base 12, and an IH circuit 36 (“SW 
Regarding claim 4, Yoshida teaches wherein the heat generating member 14 directly (i.e., as per paragraph 0022 number 26 is preferably between W and 14 but the word “preferred” also indicates that number 26 is optional and does not necessarily have to be there. As such, there is at least one embodiment of Yoshida that does not include 26 thereby making 14 and W directly facing) faces the substrate W gripped by the plurality of chuck members 22.
Regarding claim 10, Yoshida teaches a thermometer 34 (“thermometer”; Figure 3; see paragraph 0024, “FIG. 3 is a block diagram of a heating mechanism in the wafer heating and holding mechanism for the rotary table according to the present invention. The temperature of the wafer W is detected with a temperature sensor 34 constantly while current from a power source 30 is applied. The wafer W is rotated, and the heating means 14, which is a heater or the like, is powered on with the use of a SW circuit 36 to start heating by the heating means 14. A signal received from the temperature sensor 34 is used to control the powering on/off of the heater 14 with the SW circuit 36. Other than the SW circuit 36, a temperature fuse 38 and a bimetal 40 may be used to control the powering on/off of the heating means 14.” Even though 34 measures the temperature of the W –because the wafer is heated via 14 therefore the supra); and a controller 36 and 38 and 40 (“SW circuit” and “temperature fuse” and “bimetal”; Figure 2; see paragraph 0024, “Other than the SW circuit 36, a temperature fuse 38 and a bimetal 40 may be used to control the powering on/off of the heating means 14.”) that controls the IH heating mechanism 14 based on a detection value of thermometer 34.
Allowable Subject Matter
Claims 2, 3, 5-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein a gap between the heating coil and the spin base in an up-down direction is narrower than a thickness of the heating coil.
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein a thickness of the spin base is smaller than a thickness of the heating coil.
Claim 5 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, a gap changing mechanism that changes a gap between the substrate gripped by the plurality of chuck members and the heat generating member in an up-down direction by moving the plurality of chuck members or the heat generating member in the up-down direction.
Dependent claims 6-8 contain allowable subject matter, because they depend on the allowable subject matter of claim 5. 
Claim 9 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, a magnetic shielding member that shields the alternating magnetic field generated by supplying the electric power to the heating coil, and includes a tubular outer wall portion that surrounds the heating coil, and a lower wall portion that is located under the heating coil.
Claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, the processing fluid supply unit includes a lower surface nozzle that is arranged, in a plan view, within a through hole passing through the heat generating member in the up-down direction, the lower surface nozzle discharging the processing fluid toward the lower surface of the substrate gripped by the plurality of chuck members.
Claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein the plurality of chuck members include a movable chuck that is movable with respect to the spin base about a vertical chuck turning axis between a closed position where the movable chuck is pressed against an outer circumferential portion of the substrate and an open position where the pressing of the movable chuck against the outer circumferential portion of the substrate is released.
Claim 13 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein the plurality of chuck members include a movable chuck that is movable with respect to the spin base about a horizontal chuck turning axis between a closed position where the movable chuck is pressed against an outer circumferential portion of the substrate and an open position where the pressing of the movable chuck against the outer circumferential portion of the substrate is released.
Dependent claims 14-16 contain allowable subject matter, because they depend on the allowable subject matter of claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

31 December 2021
/John P. Dulka/
Primary Examiner, Art Unit 2895